Citation Nr: 1811686	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected mechanical low back pain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for a disability rating in excess of 20 percent for his service-connected low back disability.  

In January 2016, the Veteran presented testimonial evidence at a "Travel Board" hearing held at his local RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2016, the Board found that the issue of entitlement to a TDIU had been raised by the record in connection with the claim for a higher disability rating for the low back disability.  Both issues were remanded for further development.

The Board again remanded these issues for further development in September 2017.  They have since been returned for appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected mechanical low back strain has not manifested in range of motion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or functional impairment of comparable severity.  

2.  The Veteran has not been rendered unable to secure and follow a substantially gainful occupation due solely to the effect of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected mechanical low back pain have not been met at any point during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5240 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service-connected mechanical low back pain is currently evaluated under Diagnostic Code 5237 using the General Rating Formula for Diseases and Injuries of the Spine, currently with a 20 percent evaluation from August 29, 2005.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Note (1) specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017).  See also 38 C.F.R. § 4.71a, Plate V (2017).  Note (5) specifies that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire spine segment or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).  

The Veteran was provided with VA compensation and pension examinations concerning the severity of his low back disability in August 2009, November 2011, January 2013, May 2015, July 2016, and November 2017.  

At each examination save January 2013, range of motion testing for the thoracolumbar spine demonstrated full forward flexion, extension, bilateral lateral flexion, and bilateral lateral rotation.  At the August 2009 examination, pain was noted with all ranges of motion bilaterally, and following three repetitions of movement, pain was noted, but no fatigue, weakness, lack of endurance, or loss of coordination were evidenced.  At the examination in November 2011, there was no objective evidence of pain on range of motion testing, and no additional limitation following three repetitions of motion.  At the January 2013 examination, range of motion testing demonstrated full forward flexion from 0-90 degrees with objective evidence of pain at 90 degrees, and extension of 0-25 degrees with objective evidence of pain at 25 degrees, and full bilateral lateral flexion and rotation without objective evidence of pain.  There was no additional limitation of motion after repetitive use testing.  At the May 2015 examination, the examiner noted objective evidence of pain with forward flexion not resulting in functional loss.  There was no further limitation of motion after repetitive use testing.  At the July 2016 examination, objective evidence of pain was noted on extension, but was found not to result in or cause functional loss.  The Veteran stated that he was not able to perform repetitive use testing.  At the November 2017 examination, pain was noted on forward flexion and extension, but was found to not result in or cause functional loss.  There was no loss of motion following repetitive use testing, and the examiner found that there was no functional loss or functional impairment of the thoracolumbar spine.

At the various examinations and in statements submitted to VA, the Veteran has asserted that he has significant chronic back pain which gets worse every night in bed, with his entire left leg going numb and becoming painful during the night.  At the Board hearing, he testified that throughout the years, he would notice that if he pushed a vehicle or tried to help others lift a refrigerator or anything heavy, he could feel pain mostly in his lower back and in his leg.  He further stated that he tries to keep mobile, but experienced pain when walking his son to school.

In considering the evidence of record under the laws and regulations cited above, a preponderance of the evidence is found to weigh against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for service-connected mechanical low back pain.  As noted above, the Veteran's range of motion of the thoracolumbar spine throughout the appeal period has been shown to be either full, or at worst, with extension limited by five degrees (from 0-25 rather than 0-30) at the January 2013 VA examination.  While objective evidence of painful motion was noted by more than one examiner, each found that such pain did not result in additional functional loss.  As the Veteran has been shown to maintain significant range of motion throughout the appeal period, greatly in excess of flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine contemplated by a higher 40 percent disability rating, a higher rating than that currently assigned is not warranted.  In so finding, the Board has considered the fact that the Veteran stated that he was unable and declined to perform repetitive use range of motion testing at the July 2016 VA examination.  However, at the same examination, his low back was shown to have normal range of motion without objective evidence of localized tenderness or pain on palpation, without guarding or muscle spasm, and with normal muscle strength, reflex, and sensory examination, and the examiner found that the Veteran's mechanical back pain resulted in no limitations on employment and no significant functional limitations.  When looking at the examination report as a whole, in addition to in context with the other evidence of record, the Board concludes that the Veteran has retained significant functional ability of the low back during the relevant appeal period not more closely comparable to the level of impairment contemplated by a 40 percent disability rating rather than his currently assigned 20 percent evaluation.

The Board has also considered the Veteran's reports of radiating pain and numbness of the left leg.  It should be noted that while the Veteran is service-connected for mechanical low back strain, he has not been granted service connection for degenerative disc disease.  Nevertheless, other than a March 2009 VA treatment record noting a positive straight leg raise test on the left and assessing left radiculopathy in an L5-S1 distribution most likely due to disc disease, all other medical personnel found that the Veteran's back disability did not manifest in radiculopathy.  Specifically, straight leg raise testing in August 2009, January 2013, and November 2017 were all normal bilaterally, as were sensation and reflex testing, except for sensory testing demonstrating decreased light touch sensation for the left foot and toes, near the site of his service-connected left foot disability.  The November 2017 VA examiner specified that while the Veteran described subjective symptoms of numbness affecting his "whole leg," there were no objective findings suggestive of radiculopathy and no nerve root impingement shown on MRI testing that would explain his whole leg getting numb versus select portions of the leg.  When considering that all of the medical examination reports subsequent to the March 2009 VA treatment note found that the Veteran's described leg numbness was not due to radiculopathy or neurological abnormality of the spine and the Veteran has described his leg pain at various times as radiating from the back or left hip, the Board finds that a preponderance of the evidence weighs against a finding that the Veteran has radiculopathy or other neurological abnormality associated with his service-connected mechanical low back strain.  

During the pendency of the claim seeking an increased disability rating for service-connected mechanical low back pain, in September 2010, the Veteran submitted an application for increased compensation based on individual unemployability.  On the form, he asserted that he was rendered unable to secure and follow substantially gainful employment due to his service-connected back, leg, and foot disabilities.  The United States Court of Appeals for Veterans Claims (the Court) has held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability if the TDIU is based at least in part on functional impairment from the disability on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  This was incorporated into 38 C.F.R. § 4.16(a), which now specifies that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  Consideration shall be given in all claims to the nature of the employment and/or the reasons for termination.  Id. 

Service connection is currently in effect for left foot injury with amputation of the 4th and 5th toes with a 30 percent disability rating, mechanical low back pain with a 20 percent disability rating, left hip bursitis with a 10 percent disability rating, and left knee tendonitis/bursitis with a 10 percent disability rating from August 2005.  The Veteran thus has had a combined disability rating during the relevant appeal period of 60 percent, per Table 1 - Combined Ratings Table under 38 C.F.R. § 4.25. As the Veteran's mechanical low back pain, left hip bursitis, and left knee tendonitis/bursitis were all granted service connection as associated with the Veteran's service-connected left foot injury with amputation of 4th and 5th toes, they are all considered as "one disability."  See 38 C.F.R. § 4.16(a).  The Veteran thus meets the numeric schedular criteria for the award of a TDIU.

The remaining question before the Board then, is whether the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  38 C.F.R. § 4.16(a).

The evidence of record, looked at chronologically, appears to paint two different pictures concerning the level of impairment resulting from the Veteran's service-connected disabilities, and includes seemingly contradictory information concerning his actual work history.

At a June 2009 VA primary care appointment, the Veteran described low back pain, chronic left hip pain, and pain radiating down his left lower extremity at times which was gradually getting worse, in addition to his left foot pain worsening to the point where he "cannot do any sort of job at all."  Physical examination demonstrated moderate tender paralumbar areas, no point spinal tenderness, restricted left ankle movements and moderate tenderness of the left ankle joint and proximal foot.  

At an August 2009 orthopedic Compensation and Pension examination, it was noted that the claims file was unavailable and the Veteran seemed to be a good historian.  He described constant pain of the low back, bilateral hips, bilateral knees, bilateral ankles, and bilateral feet of an 8 out of 10 severity.  He stated that standing, bending, stooping, pushing, pulling, lifting, squatting, and walking could cause moderate to severe flare-ups of pain which could last for several days per week, with sitting and lying down helping to reduce the pain.  He reported using orthotics to help with ambulation, and stated that he could walk one block or for 15-20 minutes before experiencing an increase in pain.  The Veteran reported his employment status as retired, having worked as a mail carrier for 20 years, with his usual occupation impacted in that walking at times is difficult such that it is sometimes impossible to do other tasks if his foot hurts.  He stated that he therefore could not have a regular job.  He also reported that his driving ability was impacted because he could not remain seated for long periods of time so must pull over and stretch his feet.

At a Social Security Administration (SSA) face-to-face interview in connection with his claim seeking SSA disability benefits, the Veteran was observed to have no difficulty standing or walking, but it was noted that he had difficulty sitting in that he stood up three times during the 70 minute interview.   The Veteran complained of injuries limiting his ability to work, including the service-connected amputated toes on his left foot, and hip problems, as well as arthritis and degenerative discs in his back and congestive heart failure.  He reported that his conditions first interfered with his ability to work in August 2008, and then stated that he stopped working because his contract was over and did not work thereafter because he was unable to work.

The Veteran submitted a work history report to SSA in October 2009, on which he reported working as a mail carrier for slightly less than 20 years, immediately followed by self-employment in reforestation for the next approximately 7 years.  He also listed past employment for approximately 1 year each as a group supervisor for youth authority and as an auto parts salesman.  In his most recent job in reforestation between 2001 and 2008, he described cutting and pruning trees and overseeing USDA Forestry contracts and farm labor contracts.  In this job, he reported that his work each day involved walking and standing for 7-8 hours, climbing for 2 hours, and stooping and crouching for 6 hours.  He would lift a maximum weight of 100+ pounds, and frequently lifted 25 and 50 pounds.  He further reported supervisory duties over 10-15 people, hiring and firing employees and working as the lead worker.

At a January 2010 SSA medical consultation, the consultant found that the Veteran would be able to occasionally lift 20 pounds, frequently lift 10 pounds, stand or walk for about 6 hours in an 8-hour work day, and sit for about 6 hours.  The consultant found that the Veteran had minimal range of motion restriction due to his toes amputation, and that the Veteran would be able to perform light duty with postural limitations (with climbing, balancing, stooping, kneeling, crouching, and crawling limited to only occasionally).

On an appeal to the March 2010 SSA disability report, the Veteran reported being unable to provide for his children.  However, rather than identifying his service-connected left lower extremity and/or low back disabilities as the cause, the Veteran stated that he tires and gets dizzy daily, making it impossible to work.  In a March 2010 disability report following a face-to-face interview, the examiner observed no difficulty with sitting, standing, or walking.

In June 2010, a VA treatment record noted that the Veteran's gait was normal, and a VA examination of the left knee demonstrated normal range of motion and noted that the Veteran displayed an upright posture and normal gait.  The VA examination report contains a work history indicating that the Veteran stopped working "last year" mainly because of his foot problems, stating that in his last 12 months of work, he had to take 4 days off due to his foot problems.  The Veteran stated that he could only stand for 15 minutes, and if he pushes himself, can walk for 1 mile but could walk 2 blocks comfortably.  The examiner noted that the Veteran was able to work for almost 19 years as a letter carrier, walking over 10 miles a day and then do more or less physical labor for another 8 years; based on this information, he found that he did not believe that the Veteran's foot condition had worsened since his last rating.

The Veteran was found to be disabled by SSA and not to have engaged in substantial gainful activity since August 2008, with severe impairments including a history of diverticulosis and small internal hemorrhoids, reflux, history of left heart failure, status post hernia repair, left knee and hip bursitis, status post amputation of 4th and 5th toes of left foot, and degenerative disc disease of the lumbar spine.  SSA gave more weight to an opinion more in-line with the Veteran's reported level of impairment than to the state agency medical consultants' physical assessments which found the Veteran to suffer from lesser functional impairment.  The Board notes that VA is not bound by decisions of other agencies, but is instead bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C. § 7104(c).  As such, while SSA records are probative on the question, VA has its own laws and regulations to consider in making the determination at issue, and is bound by such laws and regulations.  Id.

The claims file contains an August 2011 VA mental health initial intake report which documented the Veteran's report of being unable to provide for his children because of physical health problems.  He reported working as a letter carrier for nearly 20 years, but stated that the pain was too much and he quit after a conflict with a new boss.  The Veteran was noted to be unemployed and to have an occupation in tree trimming.  The physician included a comment though that because the Veteran had no license, he reportedly keeps jobs under $499, seeming to indicate that the Veteran did still do some work. 

In November 2011, the Veteran was provided with an internal medicine compensation and pension examination at which the examiner opined that is was less likely as not that the Veteran's service connected conditions alone rendered him incapable of seeking and maintaining gainful employment in a sedentary or physical capacity.  The examiner provided a rationale that the Veteran was doing manual labor in the Forest service until 2008 when he was diagnosed as having congestive heart failure, at which point he has been deemed disabled for SSA disability purposes.  The report indicates that evaluated clinically, radiographically, and historically, the Veteran's service-connected conditions appeared to be stable and not to be worsening.  Gait and functionality appeared normal, and an exercise stress test (presumably via treadmill) done after the diagnosis of congestive heart failure showed good exercise performance at 11 METs.

In February 2012, the Veteran reported at a mental health appointment that things were better as he had funds from SSA, and also had other people who work for him trimming trees, with him acting as the foreman.  He noted that the drive is not there for him to look for work, with him feeling depressed, lonely, and having a lot of physical pain in his knee and lower back. 

The Veteran submitted another TDIU application form in September 2012, in which he stated that due to his left foot injury, he last worked full time in April 2000.  He reported that he cannot work, and had tried to do small things like mow a lawn but was unable to.  

VA examinations of the low back, left foot, left knee, left hip, and left foot toe amputations conducted in January 2013 all documented full or near full range of motion where applicable, with posture and gait within normal limits.  The impact of these disability was noted to be increased pain with prolonged walking and standing.  The Veteran reported that he never had a job that allowed him to sit to get his work done, and that he has to rely on his feet.  At this examination, the Veteran was found to have full muscle strength except for left knee extension and left great toe extension, both demonstrated at 4/5, active movement against some resistance.  The Veteran was noted to have muscle atrophy of the left quadriceps, with a 3 cm difference from the right.

A VA treatment record from February 2014 documented an episode of acute left hip and lower back pain, worse with weight bearing.  A March 2014 private orthopedic note documented that the Veteran was then taking Ibuprofen for pain control and that sitting or lying down helped to relieve some of his symptoms.  On physical examination, there was no acute distress, and the Veteran was able to demonstrate nearly full range of motion of the left hip and knee.

An April 2015 VA treatment note documented continued foot pain without new injuries or symptoms.  On examination, the Veteran's vertebral column and spinal profile were within normal limits, he demonstrated full range of motion in his extremities, and he was noted to have good muscle tone and strength.

The Veteran was provided with additional VA examinations in May 2015, at which he demonstrated normal range of motion for the low back, left knee, and left hip, as well as a normal gait.  While pain was noted on examination of the left foot and low back, the examiner found that such did not result in functional impairment.  The examiner opined that the Veteran's service-connected disabilities do not impact occupational tasks.

At the January 2016 Board hearing, the Veteran reported that his pain significantly increased within the last 5 years, and that he tries to keep mobile but experiences pain even when walking his son to school.  The Veteran attributed his inability to work to his left foot pain.  He reported that he left his post office job because he was unable to perform duties as a letter carrier on his walking route and had constant bickering with his boss who criticized him for not being fast enough.  He then immediately began a job as a USDA private contractor, and would survey the land but after about 10 years, was reportedly unable to do that either.

At a July 2016 VA low back examination, the Veteran's range of motion was normal and while pain was noted on extension, it was found not to result in or cause functional loss.  The Veteran asserted that he was unable to perform repetitive use testing with at least three repetitions.  Examination findings included no guarding or muscle spasm, normal muscle strength, reflexes, and light touch/sensory testing, and no signs or symptoms of radiculopathy.  The examiner concluded that the disability did not impact the Veteran's ability to work, and that there were no limitations on employment or activities of daily living, evidenced by the fact that the Veteran worked with his back condition and only seldom visited the doctor for this condition.

A July 2016 VA treatment addendum note noted that the Veteran was to be called with lab results, but that he asked that they leave a message at that number if he did not answer "as he is working and cannot answer the phone."

A May 2017 VA mental health outpatient note documented the Veteran's report that "everything's great," and that he takes his 7-year-old son to school every day and rides his bike for exercise.

The Veteran was provided with a final VA spine examination in November 2017, at which the examiner found that the Veteran displayed a normal gait, no clinical evidence of radiculopathy, and no muscle atrophy.  On review of the record and interview of the Veteran, the examiner documented the Veteran's work history as including work as a letter carrier with the postal service with voluntary early retirement after working nearly 20 years as a letter carrier on his feet, and then working for the forest service doing manual labor clearing brush until 2008 when he was diagnosed with cardiomyopathy and found eligible to start receiving SSA disability payments at that time.  Of note, the examination report states that the Veteran currently still owns a tree trimming business, and that while he does not actually climb trees, he supervises.  The Veteran reported that he still services old customers but claimed not to take on new ones.  The examiner specifically emphasized that the Veteran drove himself to the examination from a distance of 70 miles and still operates and runs a business.

Having considered the somewhat varied reports as to the Veteran's remaining functional capacity and work history, the Board concludes that the weight of the evidence is against a finding that the Veteran's service-connected disabilities, alone, render him unable to secure and follow substantial gainful employment.  

While the Veteran has continually made assertions in connection with his claim for VA benefits that he cannot physically work because of his service-connected left lower extremity and low back disabilities, statements he made to treatment providers and the November 2017 VA examiner indicate that he still engages in some level of work in the role of a business owner and supervisor.  See, e.g., August 2011 VA mental health intake record (noting that he is "unemployed" in tree trimming occupation, but stated that he keeps jobs under $499 because he was unlicensed); February 2012 VA mental health note (stating that things are better as he has funds from SSA and has others who work for him trimming trees, with him acting as the foreman); July 2016 VA treatment addendum (noting that the Veteran requested that a message with his lab results be left at his telephone number "if he does not answer as he is working and cannot answer the phone"); November 2017 VA examination report (noting that the Veteran still own a tree trimming business, and while does not climb trees, supervises).  Even if the Veteran is not presently engaged in full-time employment, his service-connected disabilities are not found to result in functional impairment as would preclude him from continuing to engage in substantially gainful employment in a managerial/business owner capacity.     

While the Board does not doubt that the Veteran's service-connected lower extremity disabilities and low back disability cause him significant pain, particularly with prolonged standing and walking, his occupational history involving (according to his reports to SSA) supervising 10-15 people, hiring and firing employees, and functioning as lead worker demonstrate experience doing work that is other than strictly physical in nature.  Although the Veteran would almost certainly be unable to return to his prior long-term job as a letter carrier walking more than 10 miles a day and subsequent job as a contractor for the USDA Forestry service walking and surveying the land to make bids to clear brush, the evidence of record demonstrates that he completed one year of college and has worked at a managerial level as a business owner with multiple employees.  Given the Veteran's education and work history, the Board finds that while capable of resulting in significant economic inadaptability and precluding the Veteran from performing heavy or medium physical labor, the Veteran's service-connected disabilities alone would not render him unable to perform sedentary or light work allowing for breaks from standing.  In so finding, the multiple examination reports documenting minimal if any functional impairment from the Veteran's left lower extremity and low back disabilities have been afforded significant probative weight, as they reflect the results of objective medical testing and consideration of the Veteran's lay statements and the claims file, with explanation of how the Veteran's work history and objective findings conflict with his described level of impairment.   

The Board acknowledges SSA's decision finding the Veteran to be disabled since August 2008 with residual functional capacity to perform sedentary work with limited sitting for 1/2 hour at a time and standing for 1/2 hour at a time with missing several days of work every two days.  However, the Board finds it noteworthy that the Veteran never reported this extent of absences from work in due to his service-connected disabilities.  Rather, at a March 2011 VA examination, the Veteran reported that in the last 12 months of his employment, he had to take 4 days off because of foot problems.  The Board is additionally not bound by SSA's determination regarding disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems. See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As SSA's determination was based, at least in part, on impairment from nonservice-connected disabilities, including congestive heart failure, the Veteran's age and factors such as the number of relevant jobs that existed in the national economy, it has limited probative value because with respect to entitlement to a TDIU, VA may only consider the effect of service-connected disabilities on one's ability to secure or follow a substantially gainful occupation and cannot consider factors such as age. See 38 C.F.R. §§ 4.16, 4.19. 

The Board also acknowledges and credits the Veteran's contention that he has been unable to work due to service-connected disabilities since August 2008.  However, the Veteran's contention is outweighed by other evidence of record, particularly, the findings of the VA examiners set forth above and the Veteran's later inconsistent statements that he stopped working around 2010 and continues to own and oversee a tree trimming business.  See Caluza, 7 Vet. App. at 511.  As detailed above, the medical opinions of record support a finding that the Veteran would not have been precluded from performing all types of work; instead, he likely would have been able to perform, at minimum, sedentary or light work.  Thus, while the evidence of record indicates that the Veteran's service-connected disabilities likely impact his ability to engage in certain employment, it weighs against a finding that service-connected disabilities alone would have prevented him from obtaining and sustaining any kind of substantially gainful employment.  The Veteran's combined schedular rating of 60 percent contemplates significant industrial impairment resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.1.  

In considering the evidence of record, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the award of a TDIU, that doctrine does not apply, and entitlement to a TDIU must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.      


ORDER

A disability rating in excess of 20 percent for service-connected mechanical low back pain is denied.

A total disability rating based on individual unemployability due to service connected disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


